Citation Nr: 0507884	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-21 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected thoracic kyphosis with degenerative 
joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected residuals of a left great toe 
fracture with hallux valgus.  

3.  Entitlement to an initial compensable rating for the 
service-connected status post fracture of the right third 
toe.

4.  Entitlement to an initial compensable rating for the 
service-connected varicose veins of the left lower extremity.  

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1981 to 
September 2001.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2002 and January 2004 rating decisions 
by the RO.  The February 2002 rating decision granted service 
connection and assigned initial 10 percent ratings for 
thoracic kyphosis with degenerative joint disease and for 
residuals of a fracture of the left great toe with hallux 
valgus.  That rating decision also granted service connection 
and assigned noncompensable ratings for residuals of a 
fracture of the right third toe and for varicose veins of the 
left lower extremity.  The January 2004 rating decision 
denied the veteran's claim for a TDIU.  

The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected thoracic kyphosis with 
degenerative joint disease and the issue of entitlement to a 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the left great toe with hallux valgus have been manifested 
by a bunion defect at the metatarsal phalangeal joint with a 
34 degree valgus deformity, but with a normal range of motion 
and a well-healed fracture since the effective date of 
service connection.  

2.  The veteran's service-connected residuals of a fracture 
of the right third toe are manifested by full movement 
without pain or deformity, and a well-healed fracture.  

3.  The veteran's current right foot pain is a result of a 
recent, non-service-connected injury manifested by fracture 
to the second, third, and fourth right metatarsal heads.

4.  The veteran's service-connected varicose veins of the 
left lower extremity are manifested by an area of 9 x 7.5 cm 
which has been raised and bulging, and slightly purplish in 
color since the effective date of service connection, and 
which now causes some subjective complaints of aching and/or 
fatigue on prolonged standing or walking and mild discomfort 
on deep palpation.  

5.  The veteran's varicose veins have been manifested by a 
disability picture that more nearly approximates that of 
asymptomatic visible varicose veins, as neither abnormal skin 
of the left leg and foot, ulcers, edema, stasis, 
pigmentation, nor eczema has ever been shown; and the veteran 
has never had treatment or surgery related to the varicose 
veins, and has never worn any compressive hosiery.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of a 
left great toe fracture with hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2004).

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected status post fracture of the 
right third toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5284 
(2004).

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected varicose veins of the left 
lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West. 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA - Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claims of 
entitlement to higher initial ratings for the service-
connected residuals of the left great toe fracture with 
hallux valgus, residuals of a fracture of the right third 
toe, and varicose veins of the left lower extremity, the 
Board finds that compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in February 
2004 informed him that to establish entitlement to higher 
initial ratings for his service-connected disabilities, the 
veteran must show that these disabilities have gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The February 
2004 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The February 2004 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed conditions.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claims, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
February 2004 letter, he was specifically asked to tell VA 
about any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claims prior 
to the February 2002 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.


II.  Factual Background 

Historically, the veteran served on active duty for 20 years, 
from September 1981 to September 2001.  Shortly after his 
discharge from service, the veteran filed a claim of service 
connection.  In a February 2002 rating decision, service 
connection was granted for the following disabilities:  
thoracic kyphosis with degenerative joint disease with an 
initial 10 percent rating assigned; residuals of a left great 
toe fracture with hallux valgus with an initial 10 percent 
rating assigned; residuals of right third toe fracture with 
an initial noncompensable rating assigned; and varicose veins 
of the left lower extremity with an initial noncompensable 
rating assigned.  

In essence, the veteran asserts that his service-connected 
disabilities have been more severe, since service, than are 
represented by the ratings currently assigned.  

Service medical records reflect that the veteran fractured 
the base of the distal phalanx of his left great toe in 
August 1992.  X-rays of the left foot demonstrated a fracture 
of the proximal medial portion of the great toe distal 
phalanx with extension into the articular surface.  The 
fracture fragment was minimally distracted.  At a follow up 
appointment, an examiner noted minimal tenderness and good 
range of motion.  The fracture was found to be clinically 
healed and the veteran was to return to the clinic as needed.  

The service medical records also reveal that the veteran 
fractured his right third toe in April 1998.  An emergency 
room report notes that the veteran suffered a crush injury to 
the right foot when a car that was on a lift came down on the 
veteran's right foot.  There was swelling to the third toe 
with no other symptoms.  X-rays noted a nondisplaced fracture 
of the distal tuft of the distal phalanx of the right third 
digit.  There was soft tissue swelling of the dorsum of the 
right foot and the second through fourth toes.

Finally, the service medical records reflect treatment for 
varicose veins on the left medial calf in July 1995.  The 
varicose veins were not painful, but were bulging and 
enlarged with activity.  Noted on the veteran's June 2001 
separation examination were varicosities of the left lower 
leg.  

At a March 2001 Medical Board examination, the examiner noted 
that the veteran felt metatarsal pain in the left foot 
approximately once month prior to the examination which 
resolved spontaneously approximately two weeks later.  There 
were no sequelae.  

At the veteran's separation examination in June 2001, the 
veteran did not report any residuals of a fracture of the 
left great toe.  The veteran did report that he had trauma to 
the right foot in April 1998 with occasional intermittent 
pain.  

The veteran was afforded a VA examination for the feet in 
January 2002.  The veteran reported that he had no resulting 
pain or pain on movement of the toes of either foot; however, 
the left great toe became deformed after the injury in 
service.  The veteran denied any further pain, weakness, 
stiffness, swelling, heat, redness, or any symptoms on 
standing or walking.  He denied any flare-ups, corrective 
shoes, shoe inserts or assistive device.  The examiner noted 
that he worked at a desk and that his work was sedentary.

On examination, the veteran's gait was normal and shoe wear 
on the heels was normal.  On inspection of the feet, the skin 
was intact with no fungal changes, the nails were normal, 
pulses were present, and the hair pattern was normal.  On 
moving the toes, standing, squatting, supination, pronation, 
and rising on toes and heels, there was no pain and the 
veteran's posture was normal.  There were no calluses, and 
there was no skin breakdown.  There were no functional 
limitations noted on standing or walking.  There was no pain 
on motion, no edema, weakness, or tenderness.  The arches 
were intact in both feet.  On inspection of the previously 
injured left great toe, there was a resulting bunion defect 
at the metatarsal phalangeal joint with a 34 degree valgus 
deformity.  Motion the left great toe was approximately 
normal and equal to the right great toe which had only 14 
degrees of normal angulation.  That included 80 degrees of 
extension upward and 10 degrees of flexion downward in the 
metatarsal phalangeal joint.  The diagnosis was that of 
hallux valgus left great toe noted on x-ray with likelihood 
of being post-traumatic in causation.  The previously 
mentioned fracture of the left great toe appeared well-
healed.  On inspection of the right third toe, there was full 
movement without pain and there was no deformity noted.  
Essentially, and as noted herein above, with the exception of 
hallux valgus deformity of the left great toe, the veteran's 
feet were normal.  The examiner concluded that the previously 
mentioned fracture of the right third toe was well-healed.  
X-rays of the feet revealed hallux valgus on the left, and no 
fracture or dislocation of either foot.  

The veteran was also afforded a VA examination in January 
2002 in conjunction with his claim of service connection for 
varicose veins.  The veteran reported to the examiner that 
his varicosities remained asymptomatic, noting no pain with 
ambulation or aching, no fatigue, or abnormal sensations.  He 
had no history of edema in the extremity.  He did not wear 
any special hosiery or take any medications for the problem.  
He had never had surgery, and believed that the varicose 
veins were the result of childhood trauma to that area.  

Physical examination revealed a 9 x 7.5 cm area which was 
evidently raised and bulging varicose veins which were 
slightly purplish in color as a group in that area; there 
were no thickened areas; and there was no tenderness.  There 
were no varicosities superior or inferior to that area.  
Otherwise, the skin of the left leg and foot was normal with 
no ulcers, edema, stasis, pigmentation, or eczema.  The 
examiner indicated that no diagnostic or clinical tests were 
warranted.  The diagnosis was that of asymptomatic 
varicosities in an isolated area of the left lower extremity, 
likely traumatic in etiology.  

In a February 2002 rating decision, service connection was 
granted for status post fracture of the left great toe with 
hallux valgus.  An initial 10 percent rating was assigned 
based on the hallux valgus, effective from October 1, 2001.  
The RO also granted service connection for residuals of a 
fracture of the right third toe, and for varicose veins of 
the left lower extremity, and they were both assigned a 
noncompensable rating, effective from October 1, 2001.  The 
veteran timely appealed the initial ratings assigned.  

In his Notice of Disagreement, the veteran asserted that his 
varicose veins (and his right foot) were giving him problems 
because he was unable to stand for even short periods of 
time.  

VA clinical records from May 2003 note that the veteran was 
treated for a hyperextended right foot which he twisted while 
mowing his lawn two weeks earlier.  The examiner noted a 
positive history of fracture at the second, third and fourth 
metatarsal heads.  Swelling was noted on examination and the 
veteran had increased pain with weight bearing.  There was 
positive tenderness to palpation at the first, second, third 
and fourth metatarsal phalangeal joint region.  The 
provisional diagnosis was that of "right 2-3-4 metatarsal 
head fracture."  

In September 2003, the veteran was afforded another series of 
VA examinations in conjunction with a claim of entitlement to 
a TDIU.  At the examination for feet, the veteran reported 
that he rarely had pain in his right foot prior to a new 
injury in May 2003 (described herein above), when he 
fractured the metatarsal heads of his second, third, and 
fourth toes on the right foot.  Since that injury, the 
veteran has complained of recurrent pain in his right foot 
daily with a severity level of five while standing, eight 
after walking 2000 feet, and no pain at rest.  There was no 
weakness, stiffness, swelling, heat, or redness.  Other than 
over-the-counter inserts, the veteran uses no assistive 
devices.  

With regard to the left foot, the examiner noted no changes 
since the January 2002 VA examination. 

On arrival to the examination, the veteran's gait was normal 
and there were no functional limitations on standing or 
walking.  The veteran did complain of pain on motion of the 
toes of the right foot and tenderness over the top of the 
distal second, third, and fourth metatarsals.  There was no 
weakness, edema, or instability.  The veteran's posture on 
standing and squatting, and rising on toes was normal.  The 
skin was intact and there were no vascular changes.  There 
were no calluses noted on the feet and shoe wear pattern was 
normal.  On examination of the feet, there were no 
deformities of either foot or the toes, and the arches were 
intact.  Achilles tendon alignment was normal and there was 
no forefoot or mid foot malalignment.  There was 
approximately 30 degrees of hallux and valgus of the left 
great toe, with no tenderness and no pain on movement.  The 
veteran had approximately 80 degrees of extension and 10 
degrees of flexion in the first metatarsophalangeal joint 
bilaterally.  

X-rays of the right foot revealed no evidence of acute 
fracture.  There was some deformity noted at the necks of the 
third and fourth metatarsals, which may have been due to old 
traumatic deformities.  The diagnosis was that of: (1) status 
post fracture of the distal phalanx, right third toe, well-
healed; and (2) hallux valgus, left great toe, status post 
fracture.  The examiner concluded that the service-connected 
right third toe, and left great toe conditions had no effect 
or bearing on employability.  The examiner pointed out that 
the current condition of the right foot, which primarily 
affected employability, was the recent non-service-connected 
injury from May 2003.  

At the September 2003 VA examination for varicose veins, the 
veteran reported that since his last examination, he had 
changed jobs, and was currently working in lawn care, which 
required a lot of ambulation and weight bearing.  This in 
turn, caused flare-ups of ache, tingling, and itching with 
prolonged standing and walking more than 200 feet.  The 
veteran denied edema.  The examiner noted that exercise and 
exertion were not precluded by the condition, and in fact, 
were usually recommended to increase the blood flow and 
circulation.  The examiner also noted that the veteran was 
not undergoing any treatment and had not had any surgery 
related to the varicose veins and still did not wear any 
compressive hosiery.  

On examination of the left lower extremity, there were no 
apparent changes from the previous VA examination of January 
2002.  There was an isolated area measuring 9 x 7 cm, at the 
left medial calf, where the blood vessels were raised, 
bulging, and purplish in color.  There was mild discomfort on 
deep palpation.  There were no ulcers.  There was no heat, 
edema, stasis pigmentation, or eczema.  The diagnosis was 
that of varicose veins, left lower extremity.  The examiner 
noted that the condition would preclude employment requiring 
prolonged standing in one place such as working at line 
production work.  


III.  Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2004).  

Under 38 C.F.R. § 4.31 (2004), it is provided that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the term "disability" as used in 38 U.S.C.A. § 
1110, refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

When, as here, the veteran timely appealed the ratings 
initially assigned for the service-connected disabilities-
just after establishing entitlement to service connection for 
them, VA must consider the claim in this context.  This, in 
turn, includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claims when his disabilities may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Compare and 
contrast with the holding in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), where the Court indicated the most recent 
level of functional impairment is of primary importance.

A.  Residuals of Left Great Toe Fracture with Hallux Valgus

The RO has rated the veteran's service-connected residuals of 
a left great toe fracture with hallux valgus under Diagnostic 
Code 5280 of the VA's Schedule for Rating Disabilities.  
Under Diagnostic Code 5280 a maximum 10 percent rating is 
assigned for unilateral hallux valgus when the condition has 
been operated with resection of metatarsal head, or when it 
is severe and equivalent to amputation of the great toe.  38 
C.F.R. § 4.71, Diagnostic Code 5280.  The 10 percent rating 
is the highest rating warranted under this diagnostic code.

The Board has considered granting a higher rating in case, as 
is necessary when an orthopedic disability causes additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, and those factors are not contemplated in 
the relevant rating criteria.  

The veteran has not asserted, nor does the record show that 
he has had surgery for resection of the metatarsal head of 
the left great toe.  Nor does the record contain clinical 
findings that the veteran's disability from hallux valgus is 
so severe that it is equivalent to amputation of the great 
toe.  Since the veteran separated from service, VA 
examinations with regard to the left great toe have been 
unremarkable.  He has not shown any gait disturbance, 
standing or walking dysfunction, or disturbance in weight 
bearing.  Moreover, the recent examinations showed that the 
veteran did not have limitation of motion of the left great 
toe, and that his prior fracture was well-healed.  Therefore, 
the Board concludes that the criteria for an initial rating 
in excess of 10 percent for the service-connected residuals 
of a fracture of the left great toe with hallux valgus have 
not been met.  

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot or hammertoe have not 
been demonstrated.  Thus Diagnostic Codes 5278 and 5282 are 
not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5278, 5282 (2004).  The veteran does not have a diagnosis of 
pes planus, therefore, Diagnostic Code 5276 is not for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  
Weak foot and hallux rigidus have not been demonstrated and 
therefore Diagnostic Codes 5277, and 5281 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5281 
(2004).

Diagnostic Code 5279 applies to metatarsalgia and assigns a 
10 percent rating for unilateral or bilateral metatarsalgia.  
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2004).  As the 
veteran's service-connected residuals of a fracture of the 
left great toe with hallux valgus are already rated as 10 
percent disabling, a higher rating under this code is not 
applicable.  

Diagnostic Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5279 (2004).  There is no evidence that the veteran 
suffers from malunion or nonunion of the tarsal or metatarsal 
bones.

Also for consideration is Diagnostic Code 5284, which 
concerns other foot injuries, evaluations of 10, 20, and 30 
percent are authorized for moderate, moderately severe, and 
severe conditions, respectively, and a 40 percent evaluation 
for loss of use of the foot.  However, this provision cannot 
be applied to increase the evaluation of the service-
connected residuals of a left great toe fracture with hallux 
valgus because no injury of the foot or impairment of the 
left foot other than the site of the hallux valgus deformity 
has ever been shown.  Also, no more than moderate disability 
due to the service-connected left great toe fracture 
residuals has been shown.

Diagnostic Code 5003 provides that degenerative arthritis, if 
established by x-ray findings, is to be rated under the 
appropriate diagnostic code on the basis of limitation of 
motion of the affected joint, if limitation of motion has 
been shown. 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, 
arthritis with limitation of motion of the left great toe has 
never been shown.  

The evidence discussed above fails to demonstrate that an 
initial rating in excess of 10 percent is warranted for the 
service-connected residuals of a left great toe fracture with 
hallux valgus.  In this regard, the medical evidence does not 
show that the veteran has ever had surgery for the hallux 
valgus, or that he receives treatment for this condition.  
The most recent X-ray study showed approximately 30 degrees 
of hallux and valgus of the left great toe.  There was no 
tenderness and no pain on movement causing negligible 
functional impairment on clinical examination.  

In sum, the Board observes that the veteran has never 
undergone resection of the metatarsal head, and the condition 
is neither severe nor equivalent to amputation of the great 
toe.  Consequently, an initial rating in excess of 10 percent 
for the service-connected residuals of a left great toe 
fracture with hallux valgus under any code pertaining to a 
foot/toe disability is not for application in this case.  

The weight of the evidence establishes that the service-
connected residuals of a left great toe fracture with hallux 
valgus are properly rated as 10 percent disabling.  Moreover, 
the evidence shows the condition has remained at the same 
level of severity at all times since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999) ("staged ratings" should be considered for various 
periods of time in cases involving initial ratings).  As the 
preponderance of the evidence is against the veteran's claim 
for an initial rating in excess of 10 percent for the 
service-connected residuals of a left great toe fracture with 
hallux valgus, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B.  Residuals of Right Third Toe Fracture

The veteran's service-connected residuals of a third right 
toe fracture has been rated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Diagnostic Code 5284 applies 
to other foot injuries and assigns a 10 percent rating for 
moderate disability, a 20 percent rating for moderately 
severe disability, and a 30 percent rating for severe 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2004).  
Loss of use of the foot is rated as 40 percent disabling. Id.  
The Board finds that the medical evidence establishes that 
the veteran's foot disability does not rise to the level of 
moderate in the right foot.  The veteran has no limitation of 
motion of the foot.  There is no swelling or tenderness.  The 
veteran has a normal gait and is able to heel and toe walk 
and is able to squat and rise without difficulty.  

As noted herein above, there are several Diagnostic Codes 
that are relevant to disabilities of the feet and toes.  
Diagnostic Code 5279 applies to metatarsalgia and assigns a 
10 percent rating for unilateral or bilateral metatarsalgia.  
38 C.F.R. § 4.71a, Diagnostic Code 5279 (2004).  There is no 
evidence that the veteran has been diagnosed with 
metatarsalgia and therefore this diagnostic code is not for 
application.

Diagnostic Code 5283 applies to malunion or nonunion of the 
tarsal or metatarsal bones.  38 C.F.R. § 4.71a, Diagnostic 
Code 5279 (2004).  There is no evidence that the veteran 
suffers from malunion or nonunion of the tarsal or metatarsal 
bones.

The Board notes that the veteran injured his right foot in 
May 2003, which evidently causes his current foot problems.  
As such, the Board must consider whether the veteran's non-
service-connected injury to his second, third, and fourth 
metatarsal heads has been aggravated by his service-connected 
residual of a right third toe fracture, and, if so, the level 
of disability attributable to aggravation must be determined.  
See Allen v. Brown 7 Vet. App. 439 (1995).

In this regard, the examiner in September 2003 specifically 
noted that the veteran's service-connected residuals of the 
right third toe fracture were manifested by a well-healed 
fracture of the right third toe and that the veteran's 
current complaints were specifically related to the May 2003 
non-service-connected injury.  The service-connected third 
toe fracture was not identified as playing any role in 
disability due to the recent nonservice-connected injury.  

As such, the Board finds that overall, the evidence 
establishes that the veteran's service-connected residuals of 
a right third toe fracture does not rise to the level of a 
moderate disability and thus does not warrant a compensable 
rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  This evaluation takes into 
account the veteran's pain with no evidence of loss of 
function of the right third toe.  See, 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The veteran has complained of pain, but there is no 
objective evidence of any loss of function due to pain that 
has resulted from the service-connected disability of the 
right third toe.

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot or hammertoe has not 
been demonstrated.  Thus Diagnostic Codes 5278 and 5282 are 
not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 
5278, 5282 (2004).  The veteran does not have a diagnosis of 
pes planus, therefore, Diagnostic Code 5276 is not for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2004).  
Weak foot, hallux valgus, and hallux rigidus have not been 
demonstrated and therefore Diagnostic Codes 5277, 5280, and 
5281 are not for application.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5277, 5280, 5281 (2004).

Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated based on the 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (Diagnostic Code 
5200 etc.).  38 C.F.R. § 4,71a, DC 5003 (2004).  When, 
however, the limitation of motion of the specific joint of 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of groups of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  This provision of the rating schedule 
does not apply in this case because there is no current X-ray 
evidence of arthritis in the right third toe.  

As such, the Board finds no provision upon which to assign a 
compensable rating for the service-connected residuals of a 
right third toe fracture.

The evidence discussed above fails to demonstrate that a 
compensable rating is warranted for the service-connected 
residuals of a right third toe fracture.  In this regard, the 
medical evidence demonstrates that the veteran's right third 
toe fracture is well-healed and that his current problems 
associated with the right foot are solely due to a recent, 
non-service-connected injury which is not affected whatsoever 
by the service-connected residuals of a right third toe 
fracture.  Prior to that injury in May 2003, there was no 
tenderness and no pain on movement causing negligible 
functional impairment on clinical examination.  

In sum, the Board observes that the veteran has never 
undergone resection of the metatarsal head, and the condition 
is neither severe nor equivalent to amputation of the third 
right toe.  Consequently, an initial compensable rating for 
the service-connected residuals of a right third toe fracture 
under any code pertaining to a foot/toe disability is not for 
application in this case.  

The weight of the evidence establishes that the service-
connected residuals of a right third toe fracture are 
properly rated as noncompensable.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which a compensable rating is 
warranted.  Thus "staged ratings" are inapplicable to this 
case.  

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for the service-
connected residuals of a right third toe fracture, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


C.  Varicose Veins Left Lower Extremity

The RO has assigned a noncompensable rating for varicose 
veins of the left lower extremity, in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7120.  

Diagnostic Code 7120 provides for the evaluation of varicose 
veins.  A noncompensable rating is warranted for palpable or 
visible varicose veins that are asymptomatic.  A 10 percent 
evaluation is warranted for intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of an extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is warranted for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  

In this case, the veteran reported to the examiner in January 
2002 that his varicosities remained asymptomatic, noting no 
pain with ambulation or aching, no fatigue, or abnormal 
sensations.  He had no history of edema in the extremity, and 
he did not wear any special hosiery or take any medications 
for the problem.  He had never had surgery, and believed that 
the varicose veins were the result of childhood trauma to 
that area.  

Then, in September 2003, the veteran reported to the examiner 
that he had changed jobs, and was currently working in a job 
that required a lot of walking and weight bearing.  The 
veteran asserted that the additional ambulation and weight 
bearing caused flare-ups of ache, tingling, and itching of 
the varicose veins with prolonged standing and walking more 
than 200 feet.  Otherwise, the examiner noted no edema, and 
specifically noted that exercise and exertion were not 
precluded by the condition, and in fact, were usually 
recommended to increase the blood flow and circulation.  

Moreover, the examiner noted that despite the veteran's 
recent complaints of aching and fatigue in the left lower 
extremity, the veteran was still not undergoing any 
treatment, had not had any surgery related to the varicose 
veins, and still did not wear any compressive hosiery.  
Objectively, the examiner did not note any changes from the 
previous examination in January 2002.  

Finally, the examiner indicated that the veteran's service-
connected varicose veins would affect the type of employment 
that required prolonged standing on one place, such as 
production line work, not work that required ambulation.  

In light of the foregoing, the Board finds that the overall 
disability picture more nearly approximates that of visible 
varicose veins that are untreated and predominantly 
asymptomatic.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which a compensable rating is 
warranted.  Thus "staged ratings" are inapplicable to this 
case.  

As such, the preponderance of the evidence is against the 
veteran's claim for an initial compensable rating for 
varicose veins of the left lower extremity, and his claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

An initial rating in excess of 10 percent for the service-
connected residuals of a left great toe fracture with hallux 
valgus is denied.  

An initial compensable rating for the service-connected 
residuals of a right third toe fracture is denied.  

An initial compensable rating for the service-connected 
varicose veins of the left lower extremity is denied.  


REMAND

In a February 2002 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
thoracic kyphosis with degenerative joint disease.  The 
veteran has consistently maintained that his service-
connected back disability is more severe than is represented 
by the initial 10 percent rating assigned.  In addition, the 
veteran asserts that he is unable to maintain gainful 
employment due to the severity of his service-connected 
disabilities.  

In January 2005, after the appeal was certified to the Board, 
the veteran submitted additional medical evidence pertinent 
to his claim of entitlement to a higher initial rating for 
the service-connected thoracic kyphosis with degenerative 
joint disease.  Specifically, the veteran submitted directly 
to the Board a December 2004 clinical record showing 
treatment for complaints of back pain.  The veteran did not 
submit a waiver of review by the Agency of Original 
Jurisdiction.  

According to 38 C.F.R. § 20.1304(c) (2004), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. §  § 19.37(b), must be referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran (or his representative) or 
unless the Board determines that the benefit, or benefits, to 
which the evidence relates may be allowed on appeal without 
such referral.  Such waiver must be in writing or, if a 
hearing on appeal is conducted, formally entered on the 
record orally at the time of the hearing.  

Since the newly submitted evidence pertains to the veteran's 
claim for a higher initial rating for the service-connected 
thoracic kyphosis with degenerative joint disease, a remand 
is required with regard to that issue.

Finally, the Board notes that the TDIU issue is inextricably 
intertwined with the above described issue of entitlement to 
a higher initial rating for the service-connected thoracic 
kyphosis with degenerative joint disease.  Thus, the 
veteran's TDIU claim must be deferred pending the outcome of 
his rating claim.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  It also appears that development pertinent to the 
TDIU issue should be accomplished.  The determination of 
disability ratings for each service-connected disability is 
an integral part of the evaluation of a TDIU claim.

Accordingly, the case is REMANDED for the following action:  

The agency of original jurisdiction 
should readjudicate the issue of 
entitlement to an initial rating in 
excess of 10 percent for the service-
connected thoracic kyphosis with 
degenerative joint disease, and then 
readjudicate the issue of entitlement to 
a TDIU.  In doing so, the RO should 
consider all evidence submitted by the 
veteran that has not been previously 
considered.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case which 
addresses the newly submitted evidence.  
They should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


